By the Court :
A sale, by one who is not a manufacturer, of twenty-five quarts of beer, put up in bottles of one quart each, not upon the prescription of a physician, nor for any known mechanical, pharmaceutical or sacramental purpose, but to be drank by the person to whom sold, is a sale at retail within the meaning of the eleventh section of the act known as the Dow law; and the keeping of such place where such sales are made is a violation o£ the ordinance of a village prohibiting ale, beer and porter houses and other places where intoxicating liquors are sold at retail for any pupose or in any quantity, other than as permitted by the eighth section of said act. (83 Ohio L. 157).

Motion overruled.